DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed (6-8-2022) have been fully considered but they are not persuasive. 
Applicant argues…
Lynen uses a complete different base material, namely silicon carbide and/or boron carbide instead of at least 50 wt. % coke for the powder composition
Lynen does not disclose deposition of a powder layer followed by depositing droplets of binder, this cannot be equivalent to the deposition of impregnated particles
Lynen does not teach the newly amended feature of unpacking the article.
This is not found to be persuasive because…
Lynen discloses the of silicon carbide powder material that is deposited to form a preliminary body, (Col. 3, lines 39-44). With Lynen then going on to utilize a carbon black suspension contains 30 wt. % carbon black, (Col. 4, lines 4-8). However, Lynen recognizes not once, but twice the critical role the amount of carbon black utilized has on the process, first Lynen states that carbon is necessary to ensure a sufficient wetting of the primary SiC with liquid silicon, (Col. 4, lines 36-37) and that the carbon implemented creates during the reaction firing, together with the silicon, secondary silicon carbide 6 that causes to a solidification of the infiltrated composite, already desired during the firing itself, having a stabilizing effect. With Lynen even implementing a technique that allows for controlling the amount of carbon black, namely multiple impregnation, (Col. 4, lines 28-35) Lynen also recognizes the fact that adding carbon to the preliminary body impacts the strength of the composite created, (Col. 4, lines 28-35) and wherein the ratio of secondary silicon carbide to silicon can be adjusted by the carbon black content in the preliminary body, (Claim 10) and Lynen also noting that the amount of carbon utilized and impregnated must provide for a sufficient through-flow pore space remains available, even when impregnated several times, (Col. 4, lines 13-16). As such, Lynen recognizes the critical role the amount of carbon black has on the final article fabricated, as such the case law for result effective variables may be recited, regarding the amount of carbon black utilized in the article fabricated, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). Furthermore, Damjanovic was relied upon to teach an actual range for acetylene coke that falls within the limitations and parameters required by the claim. 
& c.) As noted in applicant’s remarks and argument on (6-8-2022), Lynen teaches utilizing several types of 3D printing formats, including a laser printer method or the multi-jet-modelling method. More so, specifically Lynen teaches that the method disclosed can be utilized on a 3D printer that works on the laser printing or multi-jet-modelling principles, no necessarily those types of printers themselves, where the methods suggested by Lynen are in fact understood to comprise deposition of a powder layer followed by depositing droplets of binder as previously noted is disclosed by Lynen and the newly feature of unpacking the article from a powder bed is also provided as evinced from Hanemann et al. (197, ¶1) teaches that two different materials are used for building: one material is used for the actual model, while a second photopolymer material is used for support. The support material is either mechanically separated from the model or by using a water jet. As such, MJM is understood to comprise the principal of printing an article with the utilization of supports, and subsequently removing the support material is either mechanically or by chemical solvent. Where the mechanical removal is understood to act as applicants unpacking of the article from its underlying supports. Additionally, Efunda teaches several details regarding inkjet printing techniques in particular, in (Multi Jet Modeling) it depicts a MJM apparatus with a model comprising the part and surrounding support, and in (Three-Dimensional Printing) it teaches that the three-Dimensional Printing, developed by MIT and Soligen, Inc., is illustrated below. It is another technique based on the inkjet printing process. Binder is printed on a powder layer to selectively bind powder together for each layer. Highlighting, the apparatus depicted also shows a model comprising the part and surrounding unbound powder in the fabrication powder bed. Furthermore, Lynen makes no mention that the resin and powder are found together during deposition or are they themselves a suspension as asserted by applicant’s arguments (6-8-2022) found on (Pg. 9). The portion the applicant is pointing to in their arguments, in the previous office action of (2-8-2022) is only stating the two possible options, i.e. depositing a powder then a binder or depositing a binder and powder simultaneously, not that Lynen teaches one or the other, Lynen states that to harden the preliminary body built up in layers, a binding agent such as a selectable resin can be use, (Col. 5, lines 16-17).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 17-22, 24-31 & 33-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "… unpacking the green body thereby…" in line 13. There is insufficient antecedent basis for this limitation in the claim. It should be noted, that the applicant attempts to set up an antecedent basis for the term “green body” in the following statement i.e. “obtaining a green body”. However, the first usage and instance of “green body” is found in “…unpacking the green body…” and appears before, and should be the instance where antecedent basis for the term “green body” is established.
                                                      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 17-20, 23-24, & 33-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynen et al. (US-9,695,089, hereinafter Lynen), as evidenced by European Carbon and Graphite Association (Cokes, 2005, hereinafter ECGA) as further evidenced by Efunda et al. (Inkjet Printing Techniques, 2015, hereinafter Efunda) or as alternatively further evidenced by Wikipedia’s Article on Powder Bed and Inkjet Head Printing (Powder Bed and Inkjet Head Printing, 2015, hereinafter WPBI) and in further view of Damjanovic et al. (US-9,975,814, hereinafter Damjanovic), as evidenced by Klaus et al. (DE-2,947,005, hereinafter Klaus)Regarding claim 1, 	
A method for producing a three-dimensional, ceramic component containing silicon carbide, comprising: 
a) providing a powdered composition having particles of a grain size (d50) of between 3 μm and 500 μm and a shape factor (width/length) of at least 0.5 on average, the powdered composition comprising at least 50 wt.% coke, 
b) providing a liquid binder, 
c) three dimensionally printing by planarly depositing a layer of the composition provided in a) and locally depositing droplets of the binder provided in b) to said layer, and 
repeating step c) to obtain a printed material, wherein the step of locally depositing the droplets in subsequent repetitions of said step is adjusted according to the desired shape of the three-dimensional, ceramic component to be produced from the printed material, 
d) at least partially curing or drying the binder of the printed material of step c) and 
unpacking the green body thereby obtaining a green body having the desired shape of the three- dimensional, ceramic component, 
e) carbonising the green body, and 
f) siliconising the carbonised green body by means of infiltration with liquid silicon to obtain the three-dimensional, ceramic component, wherein the green body, while above the melting temperature of silicon and substantially above the surface of a silicon bath, becomes saturated with silicon by means of capillary forces.
Lynen teaches the following:
(Col. 3, lines 43-45 & 57-64) teaches using granulations with an average grain size of 70 to 200 um and suitable binding agent, a porosity is reached that allows for a complete impregnation with dispersions based on nano powders. Wherein a 100/F grain size distribution can be described by the values: D10: 75 μm, D50: 115 μm, & D90: 160 μm.
(Fig. 3) depicts the implementation of round/spherical particles being for the SiC. As such, a round or spherical particle would have a shape factor that almost equal length and width length i.e. (2/2 = 1 or 3/3 = 1) which is at least 0.5. Additionally, the black carbon dispersion also appears to depict round/spherical particulates. Furthermore, the change of shape case law may be implemented regarding any discrepancies with the shape of the particles implemented.
(Col. 4, lines 5-10 & 24-27) teaches that multiple rounds of carbonization with carbon black are possible, this done to increase the amount of carbon prior to the siliconization. Noting, that the suspension has 30 wt. % carbon black content. Wherein, it is understood that the amount of carbon content prior to siliconization impacts the amount of secondary silicon carbide formed. Consequently, the case law for result effective variable can be applied, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Lynen discloses the claimed invention except for the optimal amount of carbon implemented. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the amount of carbon implemented, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the amount of carbon implemented for the purpose of controlling the amount of secondary silicon carbide formed during silicon infiltration. Highlighting evidence from ECGA (Cokes, ¶1) teaches that petroleum coke, pitch coke, metallurgical coke, carbon black, needle coke are all types of synthetic coke materials. As such, carbon black is understood to be a type of coke,
(Col. 1, lines 63-67) teaches that the common factor in these casting methods is that the ceramic powder and grains in terms of obtaining the highest possible packing density are available in broad or multi-modal distributions and as dispersions, mostly aqueous.
(Col. 5, lines 15-16) teaches that a binding agent such as a selectable resin can be used. In addition, to citing the case law for sequential for simultaneous steps i.e. depositing powder material and then a colloidal suspension encompassing the liquid binder, versus depositing colloidal suspension with a binder and powder material suspended within, where generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ125. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ440 (Bd. Pat. App. 1959).
(Col. 5, lines 18-22) teaches that the building up in layers of the preliminary body can take place in layer thicknesses of 100 to 500 μm. Wherein, it is understood and implied that a 3D object is fabricated via the layered deposition of material in a repeated fashion of a specified pattern. (Col. 5, lines 17-20) teaches that The preliminary body can be built up by a 3D printer on the basis of design data using a laser printer method or the multi-jet-modelling method. Highlighting, that the implementation of a powder and binder system are being implemented. Accordingly, citing evidence from Efunda which states in the (Three-Dimensional Printing), that another technique based on the inkjet printing process. Binder is printed on a powder layer to selectively bind powder together for each layer, as shown powder is deposited into the fabrication powder bed via the roller, where the binder is selectively applied to build the article, as shown unbound powder is found to be surrounding the model fabricated, where it is understood that the article is “unpacked” and cleaned from the powder bed prior to being further processed or utilized. Alternatively, as evidenced by WPBI which states in the (Description) that an inkjet print head moves across a bed of powder, selectively depositing a liquid binding material. A thin layer of powder is spread across the completed section and the process is repeated with each layer adhering to the last. When the model is complete, unbound powder is automatically and/or manually removed in a process called "de-powdering" and may be reused to some extent
(Col. 5, lines 29-32) teaches that if the impregnation takes place using a suspension, the preliminary body is preferably dehydrated by drying before the reaction firing is carried out. (Claim 6) adding that when an aqueous carbon black suspension is used as the suspension, the suspension is applied onto the grains of the preliminary body during drying. Noting, that while no discrepancies are found regarding the infiltration and drying, the case law for sequential vs simultaneous steps be recited if needed, see In re Tatincloux, 108 USPQ 125 & Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
(Col. 4, lines 4-6) teaches that the preliminary body is then impregnated with an aqueous carbon black suspension, as shown in illustration b. of (Fig. 3).
(Col. 4, lines 63-End) teaches that the currently used siliconization methods utilized are add-on, wick and immersion impregnation. The distance between silicon source and preliminary body material to be processed should not be greater than 150-200 mm with regard to a complete infiltration.
Regarding Claim 17, Lynen teaching the invention as claimed. Lynen is silent on the amount of coke implemented. In analogous art for a method used to fabricate silicon carbine that utilizes a carbonization and siliconization process, Damjanovic suggests using specific amounts of acetylene coke within the formulation used to produce silicon carbine, and in this regard Damjanovic teaches the following:
(Col. 7, lines 1-15, Table 1-Continued) depicted in Table 1, and recaptured here shows that acetylene coke is used in the range of 5.0 -68.9% which falls within the limitation of at least 50 wt. coke. Though, not applied it is understood that the carbon content prior to siliconization impacts the amount of secondary silicon carbide formed, this the amount of carbon prior to siliconization could be considered a result effective variable due to its impact on the amount of secondary silicon carbide formed. Citing, evidence from Klaus (Abstract) which states that acetylene coke is coke that is produced as byproduct. The coke produced is of good quality (purity greater than 96%, low in ash, and of useful granularity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the overall amount of silicon carbide of Lynen. By utilizing acetylene coke, as taught by Damjanovic and as evidenced by Klaus. Highlighting, implementation of acetylene coke allows for implementing a coke that is a byproduct of another process, in addition to the coke produced is of good quality (purity greater than 96%, low in ash, and of useful granularity, (Klaus, Abstract).
Regarding claim 18, 
Wherein the coke is selected from the group consisting of acetylene coke, flexi coke, fluid coke, shot coke and carbonized ion-exchange resin beads.
Regarding Claim 18, Lynen teaching the same as detailed above. Lynen is silent on the type of coke implemented. In analogous art as applied above in claim 17, Damjanovic teaches the following:
(Col. 7, lines 1-15, Table 1-Continued) as noted above teaches that Table 1 shows that acetylene coke is utilized. 
The same rejection rationale and analysis that was used previously for claim 17, can be applied here and should be referred to for this claim as well.
Regarding claim 19, 
Wherein the powdered composition according to step (a) is a granulate. 
Lynen teaches the following:
(Col 3, lines 17-20) teaches that the invention disclosed related to a preliminary body that is constructed monolithically in layers from a formless granulation by
Regarding claim 20, 
Characterized in that the binder in step b) comprises phenol resin, furan resin, polyimides or mixtures thereof. 
Lynen teaches the following: 
(Col. 3, line 64) teaches that the binding agent is preferably furan resin.
Regarding claim 24, 
Wherein the siliconization takes place in a vacuum.
Regarding Claim 24, Lynen teaching the same as detailed above. Lynen is silent on implementing a vacuum during siliconization. In analogous art for a method used to fabricate silicon carbine that utilizes a carbonization and siliconization process, Damjanovic suggests utilizing a vacuum atmosphere during the siliconization process, in this regard Damjanovic teaches the following:
(Col. 4, lines 55-58) step (g) is siliconization in a vacuum in a temperature range from 1600 to 1750 °C with a dwell time of 60 to 90 minutes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the overall amount of silicon carbide of Lynen. By utilizing a vacuum during the siliconization process as added in Damjanovic. Due to the fact it would amount to nothing more than a use of a known technique, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Damjanovic. Noting, that the use of known technique to improve similar devices in the same way allows for the case law related to KSR to be implemented. Consequently, citing the case law for KSR, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding Claim 24, Lynen teaching the same as detailed above. Lynen is silent on implementing a vacuum during siliconization. In analogous art for a method used to fabricate silicon carbine that utilizes a carbonization and siliconization process, Damjanovic suggests utilizing a vacuum atmosphere during the siliconization process, in this regard Damjanovic teaches the following:
(Col. 4, lines 55-58} step (g) is siliconization in a vacuum in a temperature range from 1600 to 1750 °C with a dwell time of 60 to 90 minutes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the overall amount of silicon carbide of Lynen. By utilizing a vacuum during the siliconization process as added in Damjanovic. Due to the fact it would amount to nothing more than a use of a known technique, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Damjanovic. Noting, that the use of known technique to improve similar devices in the same way allows for the case law related to KSR to be implemented. Consequently, citing the case law for KSR, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
B.) Claim(s) 21, is rejected under 35 U.S.C. 103 as being unpatentable over Lynen, as evidenced by ECGA, as further evidenced by or as alternatively further evidenced by WPBI, in view of Damjanovic, as evidenced by Klaus, and in further view of Polster et al. (US-2014/0,044,979, hereinafter Polster)
 Regarding claim 21,
Wherein the binder in step b) comprises cellulose, starch, sugar or mixtures thereof.
Regarding Claim 21, Lynen above teaching a production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the overall amount of silicon carbide, including utilizing carbonized cellulose fibers mixed with phenolic resin binder within the SiC matrix, (Col. 10, lines 8-10 & 18-20). Lynen is silent on implementing cellulose, starch, sugar as binder. In analogous art for a method used to fabricate silicon carbide, Polster suggests using additives to the binder in particular cellulose, and in this regard Polster teaches the following:
([0037] – [0039]) teaches provision of the preforms includes the following steps providing cellulose flour, carbonizing the cellulose flour, and mixing the carbonized cellulose flour with a binder, preferably a phenolic resin. Polster further suggests on ([0044]) that the benefit of using additives such as cellulose in the binder is it allows for the manufacturing of a silicon carbide preform having relatively high porosity of 70%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the overall amount of silicon carbide of Lynen. By utilizing additives such as cellulose in the binder, as taught by Polster. Highlighting, implementation of additives in the binder such as cellulose allows for the fabrication of silicon carbide preforms having a relatively high porosity of 70%.
C.) Claim(s) 22, is rejected under 35 U.S.C. 103 as being unpatentable over Lynen, as evidenced by ECGA, as further evidenced by or as alternatively further evidenced by WPBI, in view of Damjanovic, as evidenced by Klaus and in further view of Junichi Goto et al (US-10,137,637, hereinafter Goto)
Regarding Claim 22, 
Wherein the binder in step b) comprises silicates, silicon-containing polymers or mixtures thereof. 
Regarding Claim 22, Lynen teaching a production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the overall amount of silicon carbide, including utilizing carbonized cellulose fibers mixed with phenolic resin binder within the SiC matrix, (Col. 10, lines 8-10 & 18-20). Lynen is silent on the binder in step b) comprises silicates, silicon-containing polymers. In analogous art for a method used to fabricate 3D object from silicon carbide and a binder. Goto suggests using additives to the binder in particular silicon-containing polymers, and in this regard Goto teaches the following:
(Col. 22, lines 50-60) teaches that dispersing agents can be added to the binder, to help with the distribution of particulates that maybe suspended within it, amongst those dispersing agents listed are silicon-containing polymers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the overall amount of silicon carbide of Lynen. By utilizing silicon containing polymers in the binder, as taught by Goto. Highlighting, implementation of silicon-containing polymers allows for preserving and supporting the distribution of colloidal particulates found suspended within the binder.
D.) Claim(s) 25, 27-28, 31, & 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lynen as evidenced by ECGA, as further evidenced by or as alternatively further evidenced by WPBI, in view of Damjanovic, as evidenced by Klaus, in view Benker et al. (US-4,957,811, hereinafter Benker)
Regarding claim 25, 
Wherein the three-dimensional, ceramic component contains 20-75 wt. % SiC, 10- 45 wt. % free silicon and 10-60 wt. % free carbon.
Regarding Claim 25, Lynen teaching a production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the overall amount of silicon carbide. Lynen is silent on the composition of the ceramic component. In analogous art for a method to fabricate silicon carbine that utilizes a raw particulates that are subjected to siliconization process to form the silicon carbide, Benker suggests details regarding the composition of the infiltrated object, and in this regard Benker teaches the following:
(Col. 1, lines 57-64) teaches that the invention disclosed is a process for producing a component, having a porous sliding surface, from silicon-infiltrated silicon carbide has now been found, which comprises machining a component of silicon infiltrated silicon carbide with 40-95% by weight of SiC, 1-45% by weight of carbon particles of grain size 0.1-500 um and 1-25% by weight of silicon. It should be noted that the case law for product by process claims may be implemented regarding the ceramic article fabricated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the overall amount of silicon carbide of Lynen. By fabricating a component with the above composition, as taught by Benker. Highlighting, fabrication a component with the above composition allows for forming a ceramic body that can still be machined into a desired thickness.
Consequently, citing the case law for product by process claims with regard to the claim recitations regarding the method of forming the apparatus, such relate only to the method of producing the claimed apparatus, which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself. In re Brown, 173 USPQ 685, 688, and the patentability of a product does not depend on its method of production. In re Pilkington, 162 USPQ 145,147; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). Note also that it is Applicant's burden to prove that an unobvious difference exists. In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics. Ex: parte Skinner, 2 USPQ2d 1788. See MPEP § 2113.
Regarding claim 27, 
Wherein the carbon contained in the component is completely surrounded by SiC 
Lynen teaches the following: 
(Col. 4, lines 4-8) teaches that (Fig. 3b) depicts the preliminary body when it is impregnated with an aqueous carbon black suspension. Highlighting, that the carbon black dispersion is completely surrounded by SiC granulations with resin binder. 
Regarding claim 28, 
Wherein the carbon is in particulate form 
Lynen teaches the following: 
(Col. 4, lines 4-8) teaches that the carbon black suspension contains 30 wt. % carbon black and also contains a surface-active agent, in addition to the polyelectrolyte-based dispersion agent. Additionally, (Col. 2, lines 36-42) teaches that disclosure allows for the highest possible packing density with a porosity that allows the introduction of colloidal carbon or carbon black.
Regarding claim 31, 
Wherein the component comprises cavities, cooling channels or undercuts and consists overall of a microstructure of the constituents which is uniform or which gradually changes according to the desired material properties of the component.
Lynen teaches the following:
(Col. 2, lines 21-29) teaches that by using procedures that construct a preliminary body in layers out of a shapeless granulation through the use of physical and/or chemical binding agents, shaped articles with large and/or complex forms can be manufactured based on design data. This means that undercuts are possible, something that ceramic moulding methods cannot achieve, or only by the combination of various shaped articles. It is then possible to create the preliminary body in a very short time.
Regarding claim 33-41, 
Wherein the industry equipment is selected from the group consisting of a pump, a micro reactor, a macro reactor, pipe lining and a branched pipe. 
Lynen teaches the following: 
(Col. 2, lines 21-29) teaches that by using procedures that construct a preliminary body in layers out of a shapeless granulation through the use of physical and/or chemical binding agents, shaped articles with large and/or complex forms can be manufactured based on design data. This means that undercuts are possible, something that ceramic moulding methods cannot achieve, or only by the combination of various shaped articles. It is then possible to create the preliminary body in a very short time. (Col. 3, lines 30-32) teaches that Existing CAD data can without moulds be converted directly and rapidly into components, workpieces or other shaped articles. (Col. 5, lines 18-21) teaches that the preliminary body can be built up by a 3D printer on the basis of design data using a laser printer method or the multi-jet-modelling method. Specified dimensions and shapes of a CAD body can serve as design data. Noting that the change of shape change law may be implemented regarding the design or article fabricated utilizing the method claimed. More so, the case law for product by process claims may be implemented regarding the ceramic article fabricated. Consequently, citing the case law for product by process claims with regard to the claim recitations regarding the method of forming the apparatus, such relate only to the method of producing the claimed apparatus, which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, and the patentability of a product does not depend on its method of production, In re Pilkington, 162 USPQ 145, 147; see also /n re Thorpe, 227 USPQ 964 (CAFC 1985). Note also that it is Applicant's burden to prove that an unobvious difference exists, /n re Marosi, 218 USPQ 289, 292-293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics, Ex: parte Skinner, 2 USPQ2d 1788. See MPEP § 2113.
The same rejection rationale, case law and analysis that was used previously for claim 33, can be applied here and should be referred to for claims 34-41 as well.E.) Claim(s) 29, is rejected under 35 U.S.C. 103 as being unpatentable over Lynen, as evidenced by ECGA, as further evidenced by or as alternatively further evidenced by WPBI, in view of Damjanovic, as evidenced by Klaus in view of Benker and in further view of Wikipedia's article on Toughness (Toughness, 2015, hereinafter WAOT) Regarding claim 29, 
Wherein the component has a work of fracture of at least 150 Nmm 
Regarding Claim 29, Lynen teaching a production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the overall amount of silicon carbide. Lynen is silent on the work of fracture of the article manufactured. In analogous art that discusses the material properties a means to measure, WAOT gives details regarding the toughness of a material, and in this regard WAOT teaches the following: 
Recalling that the term work of fracture is synonymous with the term toughness, as noted above. (Abstract,) teaches in materials science and metallurgy, toughness is the ability of a material to absorb energy and plastically deform without fracturing. One definition of material toughness is the amount of energy per unit volume that a material can absorb before rupturing. Noting, that the toughness (work of fracture) impacts the amount of energy that a material can absorb before rupturing.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the overall amount of silicon carbide of Lynen. By optimizing the toughness of the manufactured article, as taught by WAOS. Highlighting, implementation an optimized toughness allows for tailoring the amount of energy and plastically deformity the article could stand without fracturing or rupturing, (Abstract). 
 	Accordingly, citing the case law for result effective variables can be applied as was done above in claim 25, Lynen discloses the claimed invention except for the optimal toughness. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the toughness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the toughness for the purpose of tailoring the amount of energy and plastically deformity the article could stand without fracturing or rupturing, (WAOT, Abstract).F.) Claim(s) 30, is rejected under 35 U.S.C. 103 as being unpatentable over Lynen, as evidenced by ECGA, as further evidenced by or as alternatively further evidenced by WPBI, in view of Damjanovic, as evidenced by Klaus, in view of Benker and in further view of Wikipedia's Article on Flexural Strength (Flexural Strength, 2015, hereinafter WAFS) 
Regarding claim 30, 
Wherein the component has a three-point flexural strength of at least 40 MPa. 
Regarding Claim 30, Lynen is silent on the fabricated articles three-point flexural strength. In analogous art that discusses the material properties a means to measure, WAFS gives details regarding the flexural strength of a material, and in this regard WAFS teaches the following:
(Abstract) teaches that Flexural strength, also known as modulus of rupture, bend strength, or fracture strength, is a material property, defined as the stress in a material just before it yields in a flexure test. The transverse bending test, is most frequently employed, in which a specimen having either a circular or rectangular cross-section is bent until fracture or yielding using a three-point flexural test technique. The flexural strength represents the highest stress experienced within the material at its moment of rupture. It is measured in terms of stress, here given by the symbol a (lower case sigma). Noting, that flexural strength impacts the highest stress a material is capable of withstanding before rupture.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the overall amount of silicon carbide of Lynen. By optimizing the flexural strength of the manufactured article, as taught by WAFS. Highlighting, implementation an optimized flexural strength allows for composition of the article provided allows for tailoring the density of the article manufactured tailoring the highest stress a material is capable of withstanding before rupture
 	Accordingly, citing the case law for result effective variables, as was done above in claim 25, Lynen discloses the claimed invention except for the optimal flexural strength. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the flexural strength, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the flexural strength for the purpose of tailoring the highest stress a material is capable of withstanding before rupture, (WAFS, Abstract).G.) Claim(s) 17 & 20-21 & 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Briselden et al. (US-2010/0,279,007, hereinafter Briselden) as evidenced by Spectrum Z510 Manual as further evidenced by Lee et al. (WO-2003,093,194, hereinafter Lee) and in view of (Hanzawa US-2002/0,006,506, hereinafter Hanzawa)
Regarding claim 17, 	
A method for producing a three-dimensional, ceramic component containing silicon carbide, comprising: 
a) providing a powdered composition having particles of a grain size (d50) of between 3 μm and 500 μm and a shape factor (width/length) of at least 0.5 on average, the powdered composition comprising at least 50 wt.% coke, 
b) providing a liquid binder, 
c) three dimensionally printing by planarly depositing a layer of the composition provided in a) and locally depositing droplets of the binder provided in b) to said layer, and 
repeating step c) to obtain a printed material, wherein the step of locally depositing the droplets in subsequent repetitions of said step is adjusted according to the desired shape of the three-dimensional, ceramic component to be produced from the printed material, 
d) at least partially curing or drying the binder of the printed material of step c) and 
unpacking the green body thereby obtaining a green body having the desired shape of the three- dimensional, ceramic component, 
e) carbonising the green body, and 
f) siliconising the carbonised green body by means of infiltration with liquid silicon to obtain the three-dimensional, ceramic component, wherein the green body, while above the melting temperature of silicon and substantially above the surface of a silicon bath, becomes saturated with silicon by means of capillary forces.
Briselden teaches the following:
([0018]) teaches that when carbide is employed as a build material is SiC, the SiC may vary in particle size from about 5 microns to about 400 microns, preferably about 20 microns to about 292 microns, more preferably about 70 microns to about 190 microns.  ([0017]) teaches that particles of build material suitable for use in a BMB may vary in morphology from irregular, faceted shapes to spherical shapes. As such, the implementation of round/spherical particles for the SiC is disclosed. Highlighting, that a round or spherical particle would have a shape factor that almost equal length and width length i.e. (2/2 = 1 or 3/3 = 1) which is at least 0.5. ([0020]) teaches that various binder materials may be admixed with one or more build materials to produce a BMB mixture. Preferred binders typically have high carbon “char” contents of about 20% or more, preferably about 30% to about 50%, most preferably about 50%. 
([0027]) teaches that activators for the binder may be in the form of fluids such as liquids and gases. 
([0031]) teaches that Printer 3 then prints a layer of BMB that corresponds to the two-dimensional section and ([0031]) teaches that an activator fluid then is applied to selected regions of the layer to bond build material in those regions to create a desired pattern
([0031]) teaches that this process is repeated until the desired white body is formed
([0031]) teaches that the activator fluid may be dried by one of several methods such as heat, UV light, electron beam, a catalyst, or moisture by exposure to ambient air
([0038]) teaches that printer implemented is a Spectrum Z510 rapid prototyping LBM system machine. The Spectrum Z510 rapid prototyping LBM system machine includes a feed bed, a build bed and a printer carriage assembly for supplying liquid activator to the binder. Highlighting evidence from the Spectrum Z510 owner’s manual (Pg. 17, Section 2.3 Removing Part) teaches and shows that after checking the software to confirm the print has finished properly, the user is instructed to gross depowder of the part and removal of the part from the build area, this is followed by a secondary find depowdering and post-processing as needed. 
([0033]) teaches that after the white body is formed, the binder in the white body may be thermally set to produce a green body. ([0034]) teaches that when the composite is siliconized SiC, SiC is used as the build material to produce the white body and subsequent green body. Si is used as the metal impregnate. The green body may be fired at about 1450° C. to about 1800° C., preferably about 1550° C. to about 1650° C. Accordingly, the act of thermally setting the binder / burning it out the binder acts as applicant’s carbonising. Highlighting, evidence from Lee (Pg. 7, lines 12-18) teaches that the thermosetting resin (binder) is thermally decomposed between 400 - 500°C temperature range during the heat process to remain the carbon 23 in the silicon supplying body as shown in Figure 1 b. When the heat processing temperature is risen higher, the remained carbon is fired and goes through a local densification, and is reacted with the fused silicon particles when the temperature reaches to the melting point of the silicon to form the silicon carbide.
(Abstract) teaches that the green body then is impregnated with a molten material such as molten metal. Where the build material is SiC, the molten metal employed is Si to generate a SiC—Si composite.
Regarding Claim 17, Briselden teaches the majority of claim 1 including a method to manufacture of a near net-shaped composites products from silicon carbide and additives. The method entails forming a mixture of a build material and a binder and depositing that mixture onto a surface to produce a layer of the mixture. An activator fluid then is applied to at least one selected region of the layer to bond the binder to the build material to yield a shaped pattern. These steps may be repeated to produce a porous white body that is heat treated to yield a porous green body, the green body is then impregnated with a molten material such as molten silicon to generate a SiC—Si composite. Briselden noting that additives may be included, the additives may be graphite fiber, silica type fibers such as glass fibers and quartz fibers; organic fibers such as cellulose type fibers such as carbon fibers, wood fibers and mixtures thereof, ([0014] & [0015]) and that and a phenolic resin may be used as a binder, ([0025]). Briselden is silent on implementing coke as a binder. In analogous art for a fiber-composite material (7) is comprised of a yarn aggregate (6) in which yam (2A, 2B) including at least a bundle (3) of carbon fiber is three-dimensionally combined and integrally formed without separation from each other; and a matrix made of Si—SiC-based materials, Hanzawa suggests details regarding different types of binders that may be implemented, and in this regard Hanzawa teaches the following:
([0068]) teaches that the carbon fiber bundles are made by making the bundles contain powdery binder-pitch and cokes that eventually become a matrix. With ([0070]) teaches that the organic binder that is necessary for making a matrix, thermosetting resins such as phenol resins and epoxy resins, tar and pitch may be used, and these may contain cokes, metal, metal compounds, inorganic and organic compounds. A part of the organic binder sometimes becomes a source of carbon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method/apparatus for forming a mixture of a build material and a binder and depositing that mixture onto a surface to produce a layer of the mixture. An activator fluid then is applied to at least one selected region of the layer to bond the binder to the build material to yield a shaped pattern. These steps may be repeated to produce a porous white body that is heat treated to yield a porous green body, the green body is then impregnated with a molten material such as molten silicon to generate a SiC—Si composite, with additives that may include graphite fiber, silica type fibers such as glass fibers and quartz fibers; organic fibers such as cellulose type fibers such as carbon fibers, wood fibers and mixtures thereof, ([0014] & [0015]) and that and a phenolic resin may be used as a binder, of Briselden. By utilizing an organic binder that comprises coke, as taught by Hanzawa. Highlighting, implementation of organic binder that comprises coke provides a means for having an organic binder that may become a source of carbon when forming SiC during infiltration, ([0070] & [0071]).
Regarding claim 20, 
Characterized in that the binder in step b) comprises phenol resin, furan resin, polyimides or mixtures thereof. 
Briselden teaches the following:
([0025]) teaches that the BMB mixture includes carbides as a build material and a phenolic resin as a binder.
Regarding claim 21,
Wherein the binder in step b) comprises cellulose, starch, sugar or mixtures thereof.
Briselden teaches the following:
([0021]) teaches that the binder employed may be water-soluble, i.e., soluble in an aqueous solvent, soluble in an organic solvent or soluble in mixtures thereof. Water-soluble binders include but are not limited to acrylates, carbohydrates… ([0022]) teaches that examples of carbohydrates which may be employed include but are not limited to agar, cellulose, chitosan, carrageenan sodium carboxymethylcellulose, hydroxypropyl cellulose maltodextrin, alkyl celluloses(Claim 21), hydroxyalkyl celluloses, (Claim 21), ([0022]) goes on to state other binders like starches such as pregelatinized starch, cationic starch, potato starch, acid-modified starch, hydrolyzed starch, ([0021]) states binder may also be salts, sugars, sugar alcohols with ([0022]) noting that examples of sugars and sugar alcohols that may be employed include but are not limited to sucrose, dextrose, fructose, lactose, polydextrose, sorbitol, xylitol, cyclodextrins, and combinations thereof. 
Regarding Claim 22, 
Wherein the binder in step b) comprises silicates, silicon-containing polymers or mixtures thereof. 
Briselden teaches the following:
([0014]) teaches that aluminosilicates such as mullite, zeolites, olivine may utilized in tandem with silicon carbide, amongst other ceramic materials as a mixtures of ceramic materials that have one or more of carbide. ([0024]) teaches binders employed in a BMB mixture may include an inorganic solute amongst those solutes is fluorosilicate, and iron fluorosilicate. Accordingly, the implementation of silicates as a binder for silicon carbide in the fabrication of net-shaped products is understood to be disclosed. 
Regarding claim 24, 
Wherein the siliconization takes place in a vacuum.
Briselden teaches the following:
([0034]) teaches that a green body such as a SiC green body is fired in a vacuum furnace in the presence of a metal such as Si to impregnate the green body to produce a ceramic-metal composite such as siliconized SiC. 

                                                                  ConclusionThe prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (WO-2003,093,194) – teaches in the (Abstract) a method of manufacturing reaction-bonded silicon carbide is disclosed , which comprises; preparing a silicon providing body including silicon powder and a binder; preparing a compact body of silicon carbide and carbon; keeping the silicon providing body contacting the compact body; and heating the contacted bodies at temperature higher than the melting point of silicon in vacuum or inert atmosphere so that fused silicon in the silicon providing body can be infiltrated into the compact body. (Pg. 7, lines 12-18) Adding that the thermosetting resin is thermally decomposed between 400 - 500°C temperature range during the heat process to remain the carbon 23 in the silicon supplying body as shown in Figure 1 b. When the heat processing temperature is risen higher, the remained carbon is fired and goes through a local densification, and is reacted with the fused silicon particles when the temperature reaches to the melting point of the silicon to form the silicon carbide 
Beaman et al. (US-2004/0,130,055) – teaches in the (Abstract) that the present invention includes a method for fabricating Si/SiC parts for use in the microelectronics manufacturing industry. The method includes providing a SiC powder. The method also includes providing a polymer binder and mixing the SiC powder and the polymer binder to form a part using an SLS process.
Barralet (US-2010/0,145,469) – teaches in the (Abstract) that a bioceramic endoprosthesis includes a reservoir or deposition of a bioactive substance, such as an angiogenic growth factor, that can provide a biological function, such as vascularization of the endoprosthesis. Such a bioceramic can be prepared by a low temperature direct rapid prototyping inkjet printing system and process.
Hull et al. (US-2002/0,195,746) – teaches in the (Abstract) a method of applying highly viscous paste-like build materials in layers in a solid freeform fabrication apparatus to form three-dimensional objects. A viscosity modifier is first introduced into the build material to establish a low viscosity state and then the material is dispensed in layers on a working surface. 
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715